Broyles, C. J.
1. A ground of the motion for a new trial assigns error upon the admission of certain testimony over the defendant’s objections that it was “irrelevant and incompetent, and not explaining any issue in the case at bar.” These objections were too general and indefinite to be considered. Whitman v. State, 39 Ga. App. 547 (2) (147 S. E. 798).
2. The grounds of the motion for a new trial complaining of the court’s permitting the State to withdraw certain testimony damaging to the accused, which had been introduced by the State and admitted over the objections of the accused, some of which grounds are not complete within themselves, show no cause for a reversal of the judgment.
(a) One of these grounds assigns error on the language of the trial judge (alleged to have been complimentary to the solicitor-general) in giving permission for the withdrawal of the testimony above referred to. The ground fails to show that a motion for a mistrial, based upon the alleged improper language, was made; and the ground, therefore, raises no question for consideration by this court.
3. The ground of the motion for a new trial complaining of the exclusion of certain documentary evidence is fatally defective, in that the evidence referred to is not set forth in the ground or attached to it as an exhibit.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodivorth, JJ., eoncur.